MEMORANDUM **
California state prisoner Shaun Darnell Garland appeals pro se the district court’s dismissal without prejudice of his 42 U.S.C. § 1983 action for failure to timely serve the summons and complaint. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994), and we affirm.
The district court properly dismissed the action without prejudice to refiling, because Garland failed properly to serve a summons and complaint on the defendants within 120 days. See Fed.R.Civ.P. 4(m); Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir.2001).
Garland’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.